AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                                 FILED IN THE
                                                     Eastern District of Washington                          U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

                            ALEX G.,

                                                                     )
                                                                                                        Mar 25, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-03034-FVS
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 12) is GRANTED. Defendant's Motion for Summary Judgment
u
              (ECF No. 17) is DENIED. This case is REVERSED and REMANDED for further administrative proceedings.
              Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Rosanna Malouf Peterson                                   on Motions for Summary Judgment
      (ECF Nos. 12 and 17).


Date: March 25, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
